204 Pa. Superior Ct. 211 (1964)
Purnell
v.
Wolffe et al., Appellants.
Superior Court of Pennsylvania.
Argued September 14, 1964.
September 30, 1964.
Before ERVIN, WRIGHT, WOODSIDE, WATKINS, MONTGOMERY, and FLOOD, JJ. (RHODES, P.J., absent).
*212 Raymond J. Porreca, for appellants.
Bert E. Zibelman, with him Freedman, Landy and Lorry, for appellee.
OPINION PER CURIAM, September 30, 1964:
The Order of the Court of Common Pleas No. 1 of Philadelphia County is affirmed on the opinion of Judge EARL CHUDOFF for the court below, reported at 34 Pa. D. & C. 2d 286.